Citation Nr: 0218143	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-01 421	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
VA improved death pension benefits in the amount of 
$3,692.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to July 
1946.  He died in June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2001 decision by the Committee on 
Waivers and Compromises (Committee) of the Roanoke, 
Virginia Regional Office (RO).  


FINDINGS OF FACT

1.  In her application for improved death pension 
benefits, received in June 1998, the appellant indicated 
that her income consisted solely monthly benefits, in the 
amount of $417, from Social Security Administration (SSA); 
she also noted that she had $3,400 in stocks, bonds, 
and/or in the bank, and $750 worth of other property.

2.  The appellant was awarded improved death pension 
benefits effective July 1, 1998; in the award letter 
issued and attached VA Form 21-8767, she was informed 
that, essentially, death pension is an income based 
program and that she was obligated to report changes in 
income (which was noted to be the SSA benefits) 
immediately.  

3.  In or about February 2001, the RO received information 
to the effect that the appellant's income for 1998 
included previously reported unearned income.  

4.  In October 1998 the June 2001, the RO retroactively 
terminated the appellant's VA pension benefits, effective 
July 1, 1998; this action created an overpayment in the 
amount of $3,692.  

5.  The appellant was free from fraud, misrepresentation 
or bad faith in the creation of the overpayment in 
question.

6.  The appellant was at fault in the debt created by her 
failure to accurately report her income, to include in a 
timely manner.

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the appellant 
of the basic necessities of life).

8.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would 
result in unjust enrichment of the appellant, inasmuch as 
she accepted benefits to which she was not entitled.


CONCLUSION OF LAW

The appellant was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of VA improved death pension 
benefits, in the amount of $3,692, would not be against 
the principles of equity and good conscience.  Thus, 
recovery of the overpayment created is not waived.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in June 1998 the RO 
received from the appellant her application for improved 
death pension benefits (VA Form 21-534), wherein she 
indicated that her income consisted solely of monthly 
benefits from SSA, in the amount of $417.  In addition, 
the appellant noted that she had $3,400 in stocks, bonds, 
and/or in the bank, which was "for burial expense [sic]."  
She also noted  that she owned $750 worth of other 
property.  

In late July 1998, the appellant was awarded improved 
death pension benefits effective July 1, 1998, and, 
according to the award letter, the amount awarded took 
into account her receipt of SSA benefits.  The award 
letter and attached VA Form 21-8767 also informed the 
appellant that death pension is an income based program 
and that she was obligated to report changes in family 
income immediately, and that a failure to do so, 
essentially, would result in an overpayment of benefits 
which would have to be repaid.  

In an Improved Pension Eligibility Verification Report 
(EVR) received in March 1999, the appellant noted that she 
was receiving income from SSA but indicated that in 1998 
and 1999 was in receipt of (or did not expect to receive 
for the duration of 1999) no other income from any other 
source, to include interest income.  

In a March 1999 letter, the RO informed the appellant that 
her pension benefits were being adjusted due to an 
increase in her SSA benefits and in light of her reported 
unreimbursed medical expenses.  This letter and an 
attached VA Form 21-8767 again informed the appellant that 
death pension is an income based program and that she was 
obligated to report changes in family income immediately, 
and that a failure to do so, essentially, would result in 
an overpayment of benefits which would have to be repaid.  
The Board notes that in subsequent letters she was 
provided with the same notice.

In or about February 2001, the RO received information to 
the effect that during 1998 the appellant was in receipt 
of previously unreported unearned income, and in June 2001 
informed the appellant that her VA death pension was 
retroactively terminated, effective July 1, 1998, based on 
her receipt of this previously unreported income.  This 
action created an overpayment in the amount of $3,692.  

The appellant requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred 
to the Committee for further action.  In a decision dated 
in September 2001, the Committee denied the appellant's 
request for a waiver of the overpayment, finding that, 
essentially, recovery of the debt would not be against 
"equity and good conscience" (as this term is defined 
below).

The appellant contends, in substance, that a waiver of 
recovery of the overpayment in question is warranted 
because she was not at fault in the creation of the debt 
and that requiring her to repay the debt would result in 
financial hardship.  She notes that she suffers from 
glaucoma and cardiovascular disease, and cannot afford to 
pay back the debt.  

A review of the September 2001 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad 
faith on the part of the appellant with respect to 
creation of the overpayment at issue.  The Board, after an 
independent review of the record, concurs with this 
determination.  Therefore, waiver is not precluded under 
the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 2001).  However, to dispose of this matter on 
appeal, the Board must determine whether the recovery of 
the overpayment would be against the principles of equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (2002).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2002).  In such 
a determination consideration will be given to elements 
which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
and whether repayment of the debt would defeat the purpose 
for which it was intended. 38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.965 (2002).

With regard to "fault," the Board points out that, as 
noted above, the July 1998 award letter (and attachment) 
notified the appellant that her pension was based on her 
reported income from SSA only, and notified her that she 
was obligated to report any changes in family income from 
any source immediately.  As such, she was clearly informed 
of the reasons she was entitled to pension and of factors 
that could effect entitlement.  However, the record 
reflects that she failed to report, in a timely manner, 
that she indeed was receiving income other than SSA in 
1998 (and presumably thereafter).  Neither the appellant 
nor her representative has presented any specific argument 
as to why the appellant was not at fault in the creation 
of the debt.  

The Board is of the opinion that because of the clear 
notification included in the September 1998 letter and 
attachment (as well as the other letters noted above) the 
appellant knew, or at the very least should have known, 
that she was to immediately report to VA changes in income 
and/or accurately report income, but failed to do so, and 
knew or should have known that she was in receipt of 
benefits that she was not entitled to receive.  

As such, the Board finds that the appellant, and not VA, 
was at fault for the debt created in this case.  The 
appellant accepted VA death pension benefits that she knew 
(or, again, should have known) she was not entitled to, 
and VA, in a timely manner, retroactively reduced her 
award upon receipt of information (actually discovered by 
VA, as opposed to having been provided by the appellant) 
that she had been in receipt of unearned income.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or her family of the basic 
necessities.  According to a Financial Status Report (FSR) 
(VA Form 20-5655) received in July 2001, the appellant's 
total monthly expenses outweighed her combined monthly net 
income by $97 (income of $637, expenses of $734).  
Significantly, however, she also reported that she has 
$43,000 cash in the bank.  

The Board cognizant of the possibility that the she may 
require utilizing funds for medical care in the future (as 
noted above, she has indicated that she suffers from 
glaucoma and cardiovascular disease), however, it should 
be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors, 
and in any event, it is reasonable to assume that the 
appellant can use some of her funds (i.e. cash in the 
bank) to repay the debt.  Given the above information, the 
Board finds that the recovery of the overpayment would not 
result in undue financial hardship on the appellant and 
deprive her of the basic necessities of life.

In a case such as this the Board is simply not persuaded 
that the Government should forego its right to collection 
of the current indebtedness.  As the appellant received VA 
improved death pension to which she is not entitled, this 
resulted in her unjust enrichment.  Additionally, there is 
no evidence that the appellant relinquished a valuable 
right or incurred any legal obligations resulting from 
reliance on VA benefits.  38 C.F.R. § 1.965(a) (2002).  
Furthermore, the evidence of record discloses no other 
element of the standard of equity and good conscience 
which would persuade the Board that the Government should 
waive its right to the repayment of the currently assessed 
indebtedness.  It is noted that recovery of the 
overpayment would not defeat the purpose or the objective 
of the program, which is intended to provide financial 
support to needy widows and their dependents and which is 
based on a calculation of all countable income, and 
requires complete disclosure from the pension recipients.

In conclusion, while the Board has carefully considered 
the evidence of record, the preponderance of the evidence 
is against the appellant's claim that recovery of the 
overpayment would be against the principles of equity and 
good conscience. 

As a final point, the Board observes that (relatively) 
recently enacted law (specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 
2096 (2000), hereinafter, "the VCAA") and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
also includes new notification provisions.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001).

Specifically, VA is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).

The record reflects that the appellant was provided with a 
statement of the case in, and this document provided 
adequate notification of the information and evidence 
necessary to substantiate this claim.  The Board also 
notes that evidence necessary for fair adjudication of 
this particular claim is of record, including evidence 
regarding the appellant's financial status.  The Board 
finds the duty to assist the appellant in the development 
of the claim under the VCAA has been met.  



ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

